Citation Nr: 9914305	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his associate, S. W. 



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1961.  

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  During the pendency of this appeal, the veteran 
was granted an increased evaluation of 40 percent for his 
service-connected low back disorder.  He has continued his 
appeal, asserting that the severity of his back disability 
warrants assignment of an evaluation in excess of 40 percent, 
and that he is effectively unable to obtain or retain gainful 
employment due to his service-connected disability.  


FINDING OF FACT

The veteran's back is not shown to be ankylosed, but his low 
back disorder is shown to be productive of symptomatology 
consistent with pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  



CONCLUSION OF LAW

The criteria for assignment of a 60 percent evaluation for 
the veteran's low back disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of medical treatment following service, reports of VA 
rating examinations, affidavits from associates of the 
veteran, and a transcript of personal hearing testimony given 
before a Hearing Officer at the RO.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

Service connection for a low back disorder was established by 
a July 1975 rating decision based on service medical and 
post-service medical records.  Over time, the veteran's 
assigned disability rating was increased to 20 percent, 
effective from February 6, 1978, and remained at this level 
until the veteran filed his claim for an increased rating 
from which this appeal arises.  During the course of the 
present appeal, the veteran's assigned disability rating for 
his low back disorder was increased to 40 percent, effective 
from April 15, 1997, the date upon which the veteran's claim 
for an increase was received.  

In support of his claim, the veteran submitted VA outpatient 
treatment records dating from July 1996 through February 
1998.  These records show that the veteran was seen 
throughout this period for chronic severe back pain.  In 
addition, he complained of episodic weakness in his legs, 
that he experienced significant limitation of motion due to 
pain, and that the pain became progressively worse over time.  

The veteran underwent a VA rating examination in July 1997 in 
which he complained of chronic severe low back pain.  The 
veteran reported that his daily activities were significantly 
restricted due to severe low back pain, and that he required 
assistance in performing the most routine tasks to include 
dressing himself in the morning.  On examination, the 
examiner noted that the veteran experienced pain on all 
motion, and that the veteran must have assistance in 
performing the most basic functions.  In addition, he was 
shown to have a significant degree of limitation of motion.  
Forward flexion was limited to 45 degrees, hyperextension was 
limited to 25 degrees, and lateral motion was limited to 30 
degrees.  All motion noted here was performed with a 
significant degree of pain.  X-ray results showed that the 
veteran had marginal spur formations on his thoracic spine in 
addition to a large calcified lymph node in the subsacral 
region.  He was diagnosed with degenerative changes of the 
thoracic spine without disc disease, although the report of 
the rating examination itself includes diagnoses of 
degenerative disease of the lumbar and thoracic spine with a 
history of a lumbosacral sprain and sacralization of the 
fifth lumbar vertebra.  

A letter, dated in February 1998, was received from Clark D. 
Heller, D.O., stating that the veteran was seen for 
complaints of severe lumbosacral pain.  Severe pain was noted 
on all ranges of motion.  Dr. Heller concluded with the 
statement that the veteran had a misalignment of his vertebra 
causing pinching of the lumbosacral plexus nerves.  

In February 1998, the veteran and an associate, [redacted], 
appeared at a personal hearing before a Hearing Officer at 
the RO.  Mr. [redacted] testified that he and his sons had helped 
the veteran hull walnuts for approximately ten to eleven 
years, due to the veteran's inability to do so.  The veteran 
stated that he was unable to perform most ordinary tasks, and 
would get a "catch" in his back which precluded him from 
bending or lifting.  He testified that he experienced 
constant severe pain, and that he experienced difficulty in 
falling asleep at night due to that pain.  He indicated that 
he had been running a junkyard, but had retired on Social 
Security disability due to his back problems.  

The veteran also submitted a signed affidavit dated in 
February 1998 from Mr. [redacted] two sons, [redacted] and  
[redacted].  They stated that they had hulled walnuts for the 
veteran for the past six or seven years at his junkyard.  
According to the two sons, the veteran was unable to perform 
the necessary duties of running his business, and hence, 
their help was required.  They also indicated that back pain 
was so severe that it prevented the veteran from getting out 
of bed at times.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998), slight 
limitation of motion of the lumbar spine warrants assignment 
of a 10 percent evaluation.  Assignment of a 20 percent 
evaluation is contemplated for moderate limitation of motion, 
and severe limitation warrants assignment of 40 percent 
evaluation.  Id.  The veteran is presently assigned a 40 
percent evaluation under Diagnostic Code 5292.  

The Board has evaluated the above discussed evidence, and 
concludes that given the extent and severity of the veteran's 
low back disorder, the veteran's symptomatology most closely 
approximates the diagnostic criteria for intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).  Under Diagnostic Code 5293, a 40 percent evaluation 
is contemplated for severe recurring attacks with 
intermittent relief.  Assignment of a 60 percent, the highest 
available under this diagnostic code, and the highest 
available for a back disorder absent ankylosis, is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, appropriate to 
the site of the diseased disc, with little intermittent 
relief.  Id.  

The Board finds that based on the evidence of record, the 
veteran's demonstrated symptomatology including severely 
restricted ranges of motion and chronic severe pain warrants 
assignment of a 60 percent evaluation under Diagnostic Code 
5293.  The clinical treatment records submitted in support of 
the veteran's claim show that he experiences chronic severe 
pain on any type of motion.  These findings were confirmed by 
the VA examination report of July 1997 which also noted 
severely restricted ranges of motion and pain on virtually 
all motion.  

Further, the testimony and affidavits submitted by the 
veteran and his associates that he was unable to perform the 
most basic tasks without assistance, and that he is 
essentially unable to run his business as a result of chronic 
pain reflects symptomatology consistent with assignment of a 
60 percent evaluation under Diagnostic Code 5293.  In 
reaching this decision, the Board recognizes that the full 
criteria for assignment of a 60 percent evaluation are not 
met under this code.  For example, it is unclear whether the 
veteran experiences symptoms compatible with sciatic 
neuropathy with characteristic ankle jerk and demonstrable 
muscle spasm.  He appears to have some sort of intermittent 
numbness and weakness in his lower extremities, but to what 
extent this symptomatology is consistent with the criteria 
contemplated for assignment of a 60 percent evaluation under 
Diagnostic Code 5293 remains unclear from the medical 
evidence of record.  However, the veteran is shown to have 
severe chronic pain with little intermittent relief, and 
given the overall degree of functional impairment as shown 
through the medical evidence and the testimony and lay 
affidavits noted above, the Board concludes that assignment 
of a 60 percent evaluation is warranted in this case.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 60 percent 
evaluation for the veteran's low back disorder is granted.  



REMAND

The veteran has claimed that he is unable to obtain or retain 
gainful employment due to the severity of the symptomatology 
associated with his service-connected low back disorder.  He 
has presented testimony and lay affidavits from associates 
supporting his contentions that he is unable to operate his 
business, and that he had to retire as a result of severe 
pain and limitation of motion of his back.  The Board 
recognizes that the veteran's low back disorder constitutes a 
severe disability, but aside from noting the veteran's 
objectively shown limitations of motion, the July 1997 rating 
examination does not address the extent to which the 
veteran's service-connected disability precludes him from 
working.  

The Board also notes that under 38 C.F.R. § 4.16 (1998), the 
veteran can be awarded a total disability rating based upon 
individual unemployability (TDIU) if the disabled person is, 
in the judgment of the rating agency, unable to secure or 
retain gainful employment.  This award of a total disability 
rating is contingent upon a service-connected disability 
ratable at 60 percent or higher, or two or more disabilities 
ratable at 40 percent or more, with sufficient additional 
disability to bring the combined disability rating to 70 
percent.  Id.  As the veteran has been assigned a 60 percent 
evaluation for his service-connected low back disorder and 
contends that this disability precludes him from obtaining or 
retaining gainful employment, the Board must now consider 
whether assignment of a TDIU is in order.  In this regard, as 
the medical evidence presented, specifically the VA rating 
examination of July 1997, fails to address this issue, the 
Board concludes that additional development of the case is in 
order.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
available clinical treatment records 
pertaining to the veteran's low back 
disorder, dated since the time of the 
last request for such records.  In 
addition, after obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records pertaining to the veteran's 
Social Security 
disability/unemployability claim.  

2.  The veteran should be scheduled for a 
VA rating examination to evaluate the 
severity and extent of his low back 
disorder.  The examiner is requested to 
offer an opinion as to whether the 
veteran is precluded from obtaining or 
retaining gainful employment as a result 
of his service-connected disability.  All 
necessary studies and tests should be 
performed.  In addition the veteran's 
claims file should be made available to 
the examiner for review.  If the veteran 
is not found to be precluded from 
obtaining or retaining gainful 
employment, or is shown to be unable to 
work due to causes other than his 
service-connected low back disability, 
the examiner should so state.  The 
examiner should also include a complete 
rationale for all opinions expressed.  

3.  The RO should then adjudicate the 
issue of entitlement to a total 
disability rating based upon individual 
unemployability, taking into account all 
the relevant evidence.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond prior 
to referring the case back to the Board 
for further action.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals



 

